            Case 1:20-cv-06060-LGS Document 11 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 M.D., individually and on behalf of L.D., a child :
 with a disability,                                            :
                                              Plaintiffs,      :
                                                               :   20 Civ. 6060 (LGS)
                            -against-                          :
                                                               :         ORDER
                                                               :
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, Plaintiffs filed a Complaint on August 4, 2020. Defendant filed its Answer

on November 12, 2020. It is hereby

          ORDERED that by November 23, 2020, the parties shall return an executed Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court,1 if

the parties agree to conduct all further proceedings before Judge Gorenstein, in compliance with

Rule 73.1 of the Local Civil Rules for the Southern and Eastern Districts of New York. It is

further

          ORDERED that by December 4, 2020, Plaintiffs shall file a motion for summary

judgment, not to exceed 25 pages. By December 29, 2020, Defendant shall file the opposition

and any cross-motion for summary judgment, not to exceed 30 pages. By January 19, 2021,

Plaintiffs shall file a reply and opposition to Defendant’s cross-motion for summary judgment if

any, not to exceed 15 pages. By February 2, 2021, Defendant shall file a reply in support of the

cross-motion for summary judgment, if any, not to exceed 10 pages. Notwithstanding these page


1
 The form is available at
https://nysd.uscourts.gov/sites/default/files/practice_documents/kpfSDNYFormConsentingToPro
ceedForAllPurposesBeforeAMagistrateJudge.pdf.
          Case 1:20-cv-06060-LGS Document 11 Filed 11/13/20 Page 2 of 2




limits, each party has discretion over how to allocate its respective 40 pages total of briefing

across its two briefs, provided neither party exceeds the 40 pages of briefing total. It is further

       ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further

       ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped

Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

       ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Defendant (as the last-to-file party) shall also submit the courtesy copies

of all filings to Chambers. Except as provided here, the parties shall follow the Individual Rules

on motions, exhibits and courtesy copies. It is further

       ORDERED that if the parties consent to Judge Gorenstein’s jurisdiction, they shall seek

further instructions from Judge Gorenstein on delivering electronic copies of the record and the

Joint Statement and physical courtesy copies to his Chambers.

Dated: November 13, 2020
       New York, New York




                                                   2
